Per Curiam.
The justice, in rendering judgment for the defendant, decided that plaintiff had failed to- comply with the bylaws, and furthermore, that his sickness was not such as to prevent him from working. The return fails to show whether, the by-laws of the society were admitted in evidence, but the following appears towards the end of the stenographer’s minutes:
“Articles 67 and 71, and articles 80 and 82, to be looked at.” • We assume from this that; the said provisions were considered by both parties as having been admitted in evidence, and, therefore, a copy of the same should be annexed to .the return in order that we may determine whether such .finding of the justice is supported by the evidence. For these reasons a reargument must be ordered, ‘the return to be amended meanwhile. ■
Present: Beekmau, P. J., Gildebsleeve and Giegebich, JJ.
Reargument ordered, the return to be amended.